NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 5 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LENIN GARCIA,                                    No. 16-56302

                Plaintiff-Appellant,             D.C. No. 3:16-cv-01606-CAB-BGS

 v.
                                                 MEMORANDUM*
GINA PICKETT, Correctional Counselor I;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      California state prisoner Lenin Garcia appeals pro se from the district court’s

order dismissing his 42 U.S.C. § 1983 action for failure to pay the filing fee after

denying Garcia’s application to proceed in forma pauperis (“IFP”) on the basis that

Garcia has three strikes under the Prison Litigation Reform Act, 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(g). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We

affirm.

      The district court properly dismissed Garcia’s action because three of

Garcia’s prior federal actions constitute strikes, and Garcia failed to pay the filing

fee. See 28 U.S.C. § 1915(g) (precluding prisoner from proceeding IFP where

prisoner has previously brought three or more actions or appeals that were

dismissed as frivolous, malicious, or for failure to state a claim upon which relief

may be granted); Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (defining

“frivolous” as having no basis in law or fact).

      AFFIRMED.




                                           2                                    16-56302